DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 04/24/2020, in which, claim(s) 1-15 are pending. Claim(s) 1, 6 and 11 are independent.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Examiner’s Note
Claim 6 recites “apparatus, comprising:… program that is executed by the one or more processors” and claim 11 recites “device, comprising:…program that is executed by the one or more processors” have been analyzed for 35 U.S.C. 101. No 35 U.S.C. 101 deemed necessary since the processor is interpreted as hardware processor in order to “execute” program. Therefore the examiner has viewed the apparatus and the device as meeting 35 U.S.C. 101 eligibility requirements.

Drawings
The drawings filed on 04/24/2020 are accepted by The Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al. (US 2019/0034923 A1) in view of Naqvi et al. (US 2019/0229920 A1).
Regarding Claims 1, 6 and 11, Greco discloses A blockchain-based information management method performed by a blockchain-based information management apparatus (Abstract, “confidential secure custodial transfers of asset between entities utilizing transaction agents implemented via a distributed ledger (e.g. a blockchain)”) , the blockchain-based information management method comprising: 
recording, by a first server device, an encrypted value of information of a user and a hash value of the information in a blockchain ([0047], “creating an entry on the distributed ledger”, “to encrypt the enquiry and/or an application programming interface (API) uniform resource locator (URL) for receiving responses from the parties”, i.e. the users, [0041], “generates a new custody pass via the cryptographic random number generator and hashes it with their identifier (`recipient identifier`)”); 
generating, by the blockchain-based information management apparatus, the information proof from values recorded in the blockchain and a prestored prove function related to a zero-knowledge proof ([0041], “the agent 107 of the recipient device 104 randomly generates a new custody pass via the cryptographic random number generator and hashes it with their identifier (`recipient identifier`) on the system 100 (e.g. public key, GSI company prefix) in order to generate a new custodian hash. Further, using one or more of these values, the agent 107 on the recipient device 104 generates a zero-knowledge proof (`recipientProof`) that allows the transaction agent to verify that the recipient/transferee authorizes the receiving of the item 102/digital identity/item identifier”); and 
verifying, by a second server device, the information proof from the values recorded in the blockchain and a prestored verify function related to the zero-knowledge proof ([0041], “using one or more of these values, the agent 107 on the recipient device 104 generates a zero-knowledge proof (`recipientProof`) that allows the transaction agent to verify that the recipient/transferee authorizes the receiving of the item 102/digital identity/item identifier”).
Greco does not explicitly teach but Naqvi teaches
the information is personal information ([0090], “personal information such as 
a proof using the proof key (0042], “retrieve the stored decryption key as needed to verify a proof”, therefore, it is a proof key for a proof);
verifying using the verification key ([0007], “the verifying key”);
generating a proof key to be used to generate a personal information proof of the personal information and a verification key to be used to verify the personal information proof based on the personal information ([0007], “the proof and the verifying key are generated by an encryption engine that uses as input logic”, [0090], “personal information”); 
Greco and Naqvi are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naqvi with the disclosure of Greco. The motivation/suggestion would have been for validating an assertion provided by a web resource (Naqvi, [0006]).

Regarding Claims 2, 7 and 12, the combined teaching of Greco and Naqvi teaches wherein recording the encrypted value and the hash value is configured to generate the encrypted value of the personal information by encrypting a prestored encryption key and the personal information using a prestored register function related to the zero-knowledge proof (Greco, [0047], “to encrypt the enquiry and/or an application programming interface (API) uniform resource locator (URL) for receiving responses from the parties”, “methods of proof of custody (such as zero-knowledge proofs) can be adopted. In some embodiments, the agents 107 of the parties and to generate the hash value of the personal information by hashing an identifier of the user, the personal information, and a random variable using the prestored register function related to the zero-knowledge proof (Greco, [0007], “hashing the recipient identifier and a randomly generated redemption value together, creates a zero-knowledge sender proof”, [0041], “hashes it with their identifier (`recipient identifier`) on the system 100 (e.g. public key, GSI company prefix) in order to generate a new custodian hash”, Naqvi, [0090], “personal information”).

Regarding Claims 3, 8 and 13, the combined teaching of Greco and Naqvi teaches wherein generating the verification key is configured to generate the proof key and the verification key from the values recorded in the blockchain using a prestored setup function related to the zero-knowledge proof (Naqvi, [0007], “the proof and the verifying key are generated by an encryption engine that uses as input logic”, [0042], “key as needed to verify a proof”).  

Regarding Claims 4, 9 and 14, the combined teaching of Greco and Naqvi teaches wherein generating the personal information proof is configured to obtain the personal information by decrypting the encrypted value of the personal information from the values recorded in the blockchain, and to generate the personal information proof from the prestored prove function related to the zero-knowledge proof using the personal information, the hash value of the personal information, and the proof key (Greco, [0041], “the agent 107 of the recipient device public key, GSI company prefix) in order to generate a new custodian hash. Further, using one or more of these values, the agent 107 on the recipient device 104 generates a zero-knowledge proof (`recipientProof`) that allows the transaction agent to verify that the recipient/transferee authorizes the receiving of the item 102/digital identity/item identifier”, Naqvi, [0090], “personal information”, [0042], “retrieve the stored decryption key as needed to verify a proof”, therefore, it is a proof key for a proof”).  

Regarding Claims 5, 10 and 15, the combined teaching of Greco and Naqvi teaches wherein verifying the personal information proof is configured to verify the personal information proof from the prestored verify function related to the zero-knowledge proof using the values recorded in the blockchain, the verification key, and the personal information proof (Greco, [0041], “using one or more of these values, the agent 107 on the recipient device 104 generates a zero-knowledge proof (`recipientProof`) that allows the transaction agent to verify that the recipient/transferee authorizes the receiving of the item 102/digital identity/item identifier”, Naqvi, [0090], “personal information”, [0007], “the verifying key”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497